Exhibit 10.2

INTELLECTUAL PROPERTY AND

ASSET ASSIGNMENT AGREEMENT

 

THIS INTELLECTUAL PROPERTY AND ASSET ASSIGNMENT AGREEMENT (“Agreement”), dated
as of November 25, 2014 (the “Effective Date”), is by and between Steven
Shephard, a sole proprietor based in Santo Domingo, Dominican Republic
(“ASSIGNOR”), and Avra Inc., a corporation formed in accordance with the laws of
the State of Nevada (“ASSIGNEE”).

 

Background

 

ASSIGNOR is solely owned and managed by Stephen Shepherd, an individual. 
ASSIGNEE, a Nevada corporation, is in the process of developing a business
venture in the field of bitcoin and cryptocurrencies (“Business”).  It is
ASSIGNOR’S intention to assign and transfer to the ASSIGNEE all of ASSIGNOR’S
right, title, and interest in and to any and all intellectual property,
proprietary information and assets of the Business.  The Business of the
ASSIGNOR is attached and defined in “Exhibit A”.

 

Assignment

 

WHEREAS, ASSIGNOR, owns intellectual property, proprietary information and
assets related to bitcoin and cryptocurrencies; and

 

WHEREAS, ASSIGNEE, desires to obtain the entire right, title and interest to
such intellectual property, proprietary information and assets to the Business.

 

NOW, THEREFORE, in consideration of the covenants and premises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

ASSIGNOR, hereby irrevocably assigns to ASSIGNEE, all of ASSIGNOR’s rights,
titles and interests in and to the intellectual property rights, proprietary
information and assets therewith of the Business.  ASSIGNOR additionally assigns
all rights in any patents and/or for improvements thereto that may be granted,
including each reissue and/or extension of the patent.

 

Definitions

 

For purposes of this Agreement:

 

“Intellectual Property” means, (i) any patent, patent application (whether
registered or unregistered), copyright (whether registered or unregistered),
copyright application (whether registered or unregistered), trade secret,
trademark (whether registered or unregistered), trademark application, trade
name, service mark (whether registered or unregistered), service mark
application, confidential information, know-how, process, technology,
development tool, ideas, concepts, design right, database right, methodology,
algorithm or invention.

 

 

 

1 | Page



--------------------------------------------------------------------------------



 

“Assets” mean any equipment, inventory, supplies, or other property, real or
personal.

 

Representations and Warranties

 

            ASSIGNOR represents and warrants that: (i) ASSIGNOR has the power
and authority to assign its intellectual property rights and assets to the
ASSIGNEE in accordance with this Agreement; (ii) ASSIGNOR has no knowledge of
any third party intellectual property infringement claims, lawsuits, or demands
arising under or in connection with the intellectual property rights; (iii)
ASSIGNOR has no knowledge of any liens, encumbrances, debts or agreements
relating to the intellectual property or assets; (iv) ASSIGNOR has the right,
authority and power to enter into this Agreement; (v) no third party consents,
assignments or licenses are necessary to perform under this Agreement;  and (vi)
ASSIGNOR agrees to immediately notify the ASSIGNEE in writing if any facts or
circumstances arise that would make any of the representations in this Agreement
inaccurate in any way.

 


ASSIGNMENT OF INTELLECTUAL PROPERTY  


 


FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND ADEQUACY OF WHICH ARE
HEREBY ACKNOWLEDGED BY ASSIGNOR, ASSIGNOR DOES HEREBY ASSIGN, GRANT, BARGAIN,
SELL, CONVEY, TRANSFER AND DELIVER TO ASSIGNEE, AND ITS SUCCESSORS AND ASSIGNS,
ALL OF ASSIGNOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE INTELLECTUAL
PROPERTY, AND BUSINESS, OF EVERY KIND AND DESCRIPTION, WHEREVER LOCATED, REAL,
PERSONAL OR MIXED, TANGIBLE OR INTANGIBLE, OWNED, HELD OR USED IN THE CONDUCT OF
THE BUSINESS, INCLUDING BUT NOT LIMITED TO THOSE ASSETS REFERENCED ON ASSIGNOR’S
MOST RECENT 8-K FILING FILED WITH SECURITIES AND EXCHANGE COMMISSION (THE
“INTELLECTUAL PROPERTY”). 


 


FURTHER ASSURANCES


 


ASSIGNOR SHALL FROM TIME TO TIME AFTER THE DATE HEREOF AT THE REQUEST OF
ASSIGNEE AND WITHOUT FURTHER CONSIDERATION EXECUTE AND DELIVER TO ASSIGNEE SUCH
ADDITIONAL INSTRUMENTS OF TRANSFER AND ASSIGNMENT, INCLUDING WITHOUT LIMITATION
ANY BILLS OF SALE, ASSIGNMENTS OF LEASES, DEEDS, AND OTHER RECORDABLE
INSTRUMENTS OF ASSIGNMENT, TRANSFER AND CONVEYANCE, IN ADDITION TO THIS TRANSFER
AND ASSUMPTION AGREEMENT, AS ASSIGNEE SHALL REASONABLY REQUEST TO EVIDENCE MORE
FULLY THE ASSIGNMENT BY ASSIGNOR TO ASSIGNEE OF THE ASSETS.


   
ASSUMPTIONS


  


            ASSUMED LIABILITIES.  AS OF THE DATE HEREOF, ASSIGNEE HEREBY ASSUMES
AND AGREES TO PAY, PERFORM AND DISCHARGE, FULLY AND COMPLETELY, (I) ALL
LIABILITIES, COMMITMENTS, CONTRACTS, AGREEMENTS, OBLIGATIONS OR OTHER CLAIMS
AGAINST ASSIGNOR, WHETHER KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED, ACCRUED OR
UNACCRUED, ABSOLUTE OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DUE OR TO BECOME
DUE, AND WHETHER CONTRACTUAL, STATUTORY, OR OTHERWISE ASSOCIATED WITH THE
BUSINESS (THE “LIABILITIES”).   

 


 

2 | Page

--------------------------------------------------------------------------------



 


            PAYMENT TO DAVID BAILEY.  ASSIGNOR AGREES TO PAY DAVID BAILEY THE
SUM OF $60,000 IN LIEU OF AMOUNTS OWING TO MR. BAILEY IN OFFICER ADVANCES.  IN
LIEU OF PAYMENT OF THE $60,000, DAVID BAILEY WILL BE GRANTED THE RIGHTS TO
MARKET THE COMPANY’S IP IN THE COUNTRY OF JAMAICA.  


 


            FURTHER ASSURANCES.  ASSIGNEE SHALL FROM TIME TO TIME AFTER THE DATE
HEREOF AT THE REQUEST OF ASSIGNOR AND WITHOUT FURTHER CONSIDERATION EXECUTE AND
DELIVER TO ASSIGNOR SUCH ADDITIONAL INSTRUMENTS OF ASSUMPTION IN ADDITION TO
THIS TRANSFER AND ASSUMPTION AGREEMENT AS ASSIGNOR SHALL REASONABLY REQUEST TO
EVIDENCE MORE FULLY THE ASSUMPTION BY ASSIGNEE OF THE LIABILITIES.

 

Governing Laws

 

To the full extent permitted by law, this Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, United States of
America, excluding its conflicts of laws principles. 

 

Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement, and any such prohibition or unenforceability in any jurisdiction
will not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by law, the parties waive any provision
of law that renders any such provision prohibited or unenforceable in any
respect.

 

Entire Agreement

 

This Agreement constitutes the entire Agreement between ASSIGNOR and the
ASSIGNEE with respect to the subject matter hereof, and supersedes all oral or
written communications or other agreements between the parties with respect to
such subject matter hereof. 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ASSIGNOR                                                              
ASSIGNEE   

 

 

/s/ Stephen Shepherd                                                  /s/
Stephen Shepherd

By: Stephen Shepherd                                                By: Stephen
Shepherd, President

 

26/11/2014                                                               
26/11/2014

(Date)                                                                        (Date)

 

 

 

 

 

 

 

 

 

 

 

 

3 | Page

--------------------------------------------------------------------------------

 

EXHIBIT A

 

The Intellectual Property of the Company as defined in this Agreement is as
follows:

 

1)       Web Domains: www.avraworld.com / www.avranews.com / www.avraatm.com /
www.avrapay.com / www.avratourism.com

 

2)       A payment solution called AvraPay – Is the Company’s cryptocurrency
payment solution. It plans to offer the technology in order for merchants to
accept digital payments in their businesses, with AvraPay being the payment
processor. The business will be able to accept payments online or in person
through the AvraPay technology and be paid in government declared legal tender
or better known as FIAT or cryptocurrency depending on the businesses
preference. Avra plans to charge a percentage of the transaction in the same way
as a credit card provider.

  

3)       Software integrate the use of Bitcoin and other cryptocurrencies with
ATM machines.  AvraATM – Is another technology solution planned by the Company
is called AvraATM, which it plans to develop a software to be integrated with
kiosks which will allow them to have the ability to accept payments, effectively
converting the existing kiosk into a purchase point (ATM) for bitcoin and other
cryptocurrencies. The planned revenue model is one where a percentage fee will
be charged for the purchase of currency which will vary depending on the
expectations of the individual owners of each kiosk network.

  

4)       Software that will integrate with various currencies and and
cryptocurrencies.  AvraTourism – Is where the Company plans on offering a
tailored version of AvraPay to international holiday destinations, focused on
tourism, such as hotels, casinos, airlines, restaurants, bars, and spas.  In
addition to offering a specific solution which is to “buy-back” unused local
currency from departing tourists, and in exchange we intend to provide tourists
 with digital currency to for them to use upon their return home through
dedicated ATMs installed in key points such as airports.

    

5)       A Web Portal is being developed.  AvraNews – In addition to Avra’s
website, the Company is developing its own news portal, which will provide  up
to the minute news and analysis on the cryptocurrency industry. The business
will be supported by funneling business to Avra’s own business solutions, in
addition to paid advertising and affiliate schemes. There will also be a section
to connect investors and start-ups companies, which at some point in the future
will be monetized through a subscription system.

  

6)       Coding and Programming will be developed with cryptocurrency providers
in order to establish the ability to have them integrated with our service
offerings.

  

7)       Developing software and coding that complies with AML/KYC policy and
monitoring practices, as well as the development of the company’s central system
(API) where all the services will connect and operate from.

  

8)       Developing systems that will work with remittance companies to allow
remittances-by-bitcoin as well as regional bill-pay-by-bitcoin solutions,
through portals that Avra will be developing further. 

  

9)       Trademarks and Copyrights of avraPay, avraATM, avraNews, avraTourism

 

 

 

 

 

 

 

 

4 | Page

--------------------------------------------------------------------------------



 

 

 